UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11316 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of Registrant as specified in its charter) Maryland 38-3041398 (State of incorporation) (IRS Employer Identification No.) 200 International Circle, Suite 3500, Hunt Valley, MD 21030 (Address of principal executive offices) (410) 427-1700 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one:) Large accelerated filerxAccelerated fileroNon-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of October 31, 2012. Common Stock, $.10 par value (Class) (Number of shares) OMEGA HEALTHCARE INVESTORS, INC. FORM 10-Q September 30, 2012 TABLE OF CONTENTS Page No. PART I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets September 30, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations (unaudited) Three and nine months ended September 30, 2012 and 2011 3 Consolidated Statement of Stockholders’ Equity Nine months ended September 30, 2012 (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) Nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements September 30, 2012 (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II Other Information Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 6. Exhibits 45 PART I – FINANCIAL INFORMATION Item 1 - Financial Statements OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) September 30, December 31, (Unaudited) ASSETS Real estate properties Land and buildings $ $ Less accumulated depreciation ) ) Real estate properties – net Mortgage notes receivable – net Other investments – net Assets held for sale – net Total investments Cash and cash equivalents Restricted cash Accounts receivable – net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ $ Secured borrowings Unsecured borrowings – net Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Common stock $.10 par value 200,000 shares authorized –– 112,046 shares as of September 30, 2012 and 103,410 as of December 31, 2011 issued and outstanding 11,205 10,341 Common stock – additional paid-in-capital Cumulative net earnings Cumulative dividends paid ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 2 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenue Rental income $ Mortgage interest income Other investment income – net Miscellaneous 23 Total operating revenues Expenses Depreciation and amortization General and administrative Acquisition costs - 45 Impairment loss on real estate properties - - Provisions for uncollectible mortgages, notes and accounts receivable - - - Nursing home expenses of owned and operated assets - - Total operating expenses Income before other income and expense Other income (expense) Interest income 6 12 22 35 Interest expense ) Interest – amortization of deferred financing costs ) Interest – loss on extinguishment of debt - ) ) ) Total other expense ) Income before gain on assets sold Gain on assets sold – net Net income Preferred stock dividends - - - ) Preferred stock redemption - - - ) Net income available to common stockholders $ Income per common share available to common shareholders: Basic: Net income $ Diluted: Net income $ Dividends declared and paid per common share $ Weighted-average shares outstanding, basic Weighted-average shares outstanding, diluted See notes to consolidated financial statements. 3 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Unaudited (in thousands, except per share amounts) Common Stock Par Value Additional Paid-in Capital Cumulative Net Earnings Cumulative
